Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a 2nd non-final Office Action on the merits in response to communications filed by Applicant on December 21, 2020. Claims 1-8, 10-14 are currently pending and examined below.

Response to Arguments
Applicant's arguments with respect to 35 U.S.C. 103 rejections of said previous office action have been fully considered but they are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 7, 8, 11, 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. US2014/0324291 (“Jones”) in view of McClure et al. US2009/0251366 (“McClure”).

Regarding claim(s) 1, 7, 8. Jones discloses a work-vehicle position measurement system comprising (abstract): 

(fig. 18, fig. 19, fig. 20, base 808 fig. 22, base 1030, para. 125, e.g. GNSS positioning signals are received from a constellation of GNSS satellites and an RTK base transceiver 636, which includes a receiver 638 and a transmitter 640 for transmitting carrier phase signals to a rover RTK receiver 642. By using GNSS positioning signals from the satellites and correctional signals from the RTK base transceiver 636); and
a work vehicle (fig. 1, fig. 11, fig. 13)comprising: 
circuitry configured to obtain a calculated position of the work vehicle based on satellite information from the satellite and the reference information transmitted from the reference station (fig. 13, e.g. GNSS RCVR), 
control the work vehicle to travel along a predetermined travel route in the field based on the calculated positon of the work vehicle (para. 27, e.g. a pre-planned terrain map or by setting an initial elevation with the GNSS guidance system and computing the cut/fill quantities and locations from that base reference point or benchmark), and related the measured position to map data of the field (para. 75, e.g. Heading information, combined with position, either differentially corrected (DGPS or DGNSS) or carrier phase corrected real time kinematic ( RTK) provides the feedback information desired for a proper control of the vehicle direction. Addition of one or more rate gyros further provides independent measurements of the vehicle's dynamics and facilitates vehicle steering control.)
Jones does not explicitly disclose a display to display the field and a first icon specifying the any position of the reference station in a map. Instead Jones discloses screen display 1378 generally includes a view area 1382, which shows a birds-eye view of the operation, generally following the movement of the mobile equipment 1306 (e.g. displaying the field, para. 181-para. 183, topographical mapping).
	 McClure teaches another work vehicle system and method specifically a display to display the field and a first icon specifying the any position of the reference station in a map (Para. 33, FIG. 3 shows a map of an aerial agricultural operation, such as spraying fertilizer, herbicide or pesticide, utilizing the present invention. An area 52 is divided by a grid 54 into multiple sectors 56, which can be square as shown, or other suitable geometric shapes. The area 52 can be scaled as appropriate to define a field or an entire geographic region. Likewise, the sectors 56 can utilize a pre-existing grid or a system-generated grid with an appropriate scale factor. Treatment areas 58, 60 can be predefined with predetermined reference corners 59, 61 respectively.)


Regarding claim(s) 2, 11, 13. Jones in view of McClure further teaches memory configured to store a reference position of the reference station which is preliminarily set to correspond to the field (para. 92, The controller 102 may include, without limitation, a computer or processor, logic, memory, storage), wherein the display is configured to display a second icon specifying the reference position of the reference station in the map (McClure: Para. 33, FIG. 3 shows a map of an aerial agricultural operation, such as spraying fertilizer, herbicide or pesticide, utilizing the present invention. An area 52 is divided by a grid 54 into multiple sectors 56, which can be square as shown, or other suitable geometric shapes. The area 52 can be scaled as appropriate to define a field or an entire geographic region. Likewise, the sectors 56 can utilize a pre-existing grid or a system-generated grid with an appropriate scale factor. Treatment areas 58, 60 can be predefined with predetermined reference corners 59, 61 respectively.)

Regarding claim(s) 3. Jones discloses wherein the reference station is portable to be placed at any position, and wherein the display device is configured to display the field, the reference position to correspond to the field, and a current calculated position of the reference station in the map (fig. 12, fig. 18, fig. 19, fig. 20, base 808 fig. 22, base 1030, para. 164, display device). 

Regarding claim(s) 4. Jones discloses wherein the circuitry is configured to update the reference position to correspond to the field by setting the current position of the reference station as the reference position after a setting command is received (para. 92, e.g. The control system 100 may include, without limitation, a controller/computer 102, a display 104 and an input device 106, such as a keypad or keyboard for operation of the control system 100.)

Regarding claim(s) 5. Jones discloses wherein the circuitry is configured to manage map data of fields, and data of reference positions to correspond to the fields, respectively, and wherein the display is configured to display, as map information, a field selected from the fields and a reference position of the reference station to correspond to the field selected (para. 153, e.g. Using GNSS positioning and guidance control can improve accuracy over manual control in typical earth-moving tasks. The positioning and guidance system 1002 can be geo-referenced based on a digital terrain map established prior to working a piece of land.)

Regarding claim(s) 6. Jones discloses wherein the circuitry is configured not to obtain the calculated position of the vehicle when the reference position of the reference station is not preliminary set (FIG. 6, optionally a recursive adaptive algorithm may also be employed to characterize the vehicle response and selected dynamic characteristics.)

Regarding claim(s) 10, 12, 14.  Jones discloses wherein the any position is a current position of the reference station (para. 125, e.g. GNSS positioning signals are received from a constellation of GNSS satellites and an RTK base transceiver 636, which includes a receiver 638 and a transmitter 640 for transmitting carrier phase signals to a rover RTK receiver 642.)

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 5712722706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Primary Examiner, Art Unit 3669